Citation Nr: 1455465	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  04-27 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for arthritis of the left knee. 

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right knee injury.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Current jurisdiction of the Veteran's claims file resides with the RO in Atlanta, Georgia.

In March 2013, this matter was previously before the Board.  At that time, the Board denied an increased rating for a right ankle disability and remanded the above claims so as to afford the Veteran his requested Board hearing. 

The Board notes that the claims file reflects that the Veteran was previously represented by the Disabled American Veterans.  However, in August 2014, the Veteran filed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, appointing James R. Smith, Jr., as his attorney.  The Board recognizes the change in representation.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In March 2013, the Board noted that, in his August 2010 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge sitting at the RO.  As such, the Board remanded the claims to afford the Veteran his requested Board hearing.  In a September 2014 letter, the RO informed the Veteran that he had been scheduled for a Board video-conference hearing for November 4, 2014.  However, in a correspondence received by the RO on November 3, 2014, prior to the scheduled hearing, the Veteran's attorney requested that the hearing be rescheduled in light of the fact that he had just recently received a copy of the Veteran's records and had a scheduling conflict.  Therefore, as good cause has been presented, a remand is necessary in order to reschedule the Veteran's Board hearing.  38 C.F.R. §§ 20.700, 20.704 (2014).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board video-conference hearing before a Veterans Law Judge.  Notify the Veteran and his attorney of the date and time of the hearing.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


